Citation Nr: 1204151	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  07-25 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

C. R. dela Rosa


INTRODUCTION

The Veteran had active military service from August 1974 to September 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In November 2011, the Veteran raised the issue of entitlement to an annual clothing allowance.  This matter has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for PTSD was previously remanded by the Board in February 2009 and May 2010 for further development.  While the Board sincerely regrets the delay, the case must again be remanded for additional development.

The Veteran seeks service connection for PTSD as a result of numerous in-service stressful events, including (1) a physical altercation with an officer in his unit during Operation Desert Storm; and (2) fearing for his safety while riding on the back of a truck in a convoy in Iraq and seeing a tank tube pointed at the back of his truck.  See Veteran's May 2002 stressor statement; February 2006 statements from Veteran's current wife, former wife, and sister.

The evidence shows that the Veteran has been diagnosed with multiple psychiatric disabilities, including PTSD and bipolar disorder.  In Clemons the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

In light of the Court's decision in Clemons, the Board has re-characterized the psychiatric issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

The Veteran was accorded a VA compensation and pension (C&P) PTSD examination in January 2011.  The diagnosis was recurrent major depressive disorder.  The examiner found that the Veteran did not meet the criteria for PTSD.  The examiner further found that two of the Veteran's symptoms could be consistent with either PTSD or a mood disorder.  He opined that the Veteran's major depressive disorder was less likely than not related to military service.  However, the examiner did not appear to consider whether the Veteran's major depressive disorder was a result of incidents in service, to include his reports of personal trauma.  In addition, while the examiner found that reported dates of onset of the disability were inconsistent, the examiner did not consider that when examined in March 1994, while still in the military, the Veteran reported that he had frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia and nervous trouble.  

Once the Secretary undertakes to provide an examination, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the January 2011 examination was inadequate, the Veteran should be accorded a new C&P PTSD examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the examiner "must consider the records of prior medical examinations and treatment in order to assure a fully informed examination").  

Additionally, since the issuance of the August 2006 rating decision, VA has amended the regulations pertaining to PTSD.  Specifically, prior to July 13, 2010, VA had generally required that, where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

However, effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010, as is the case here.  75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  

In this regard, VA medical records reflect a diagnosis of PTSD.  However, the record does not reflect that the Veteran engaged in combat.  Even so, he has alleged stressors that are consistent with fear of hostile military or terrorist activity in accordance with the new regulations and, therefore, should be afforded another VA examination.  The Board further notes that there are additional diagnosed psychiatric disorders of record, to include bipolar disorder, dysthymia, and major depressive disorder.  Therefore, the examiner should also provide an opinion as to whether any additionally diagnosed acquired psychiatric disorders are related to his active service or reconcile the diagnoses of record.  

Since the claims file is being returned it should also be updated to include recent VA treatment records dating from May 17, 2011.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

1.  Associate with the claims folder VAMC medical records dating from May 17, 2011.  If no further treatment records exist, the claims file should be documented accordingly. 

2.  Schedule the Veteran for an appropriate examination regarding his claim for service connection for an acquired psychiatric disorder, to include PTSD, bipolar disorder, dysthymia, and major depressive disorder.  The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in his report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  The examiner is specifically requested to set forth the diagnosis for all psychiatric disorders found and opine as to whether any diagnosed condition at least as likely as not (50 percent probability or greater) began in or is related to his active service, including service in Southwest Asia.  The examiner should reconcile the diagnosis or diagnoses found on examination with the diagnoses of record, including bipolar disorder, dysthymia, and major depressive disorder.  

Regarding PTSD, as the Veteran reports that a stressor includes his fear of hostile military or terrorist activity, the examiner should opine as to whether the reported stressor is adequate to support a diagnosis of PTSD.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.104(f), as amended by 75 Fed. Reg. 41092 (July 15, 2010).  With regard to entitlement to service connection for PTSD based on in-service personal assault, the examiner is requested to review the claims folder, to include the service personnel records, and provide an opinion as to whether an assault occurred in service and, if so, whether it is at least as likely as not that it resulted in PTSD.  

The examiner's attention is directed to the service treatment records which reflect that in March 1994, while still in the military, the Veteran reported that he had frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia and nervous trouble.  

A complete rationale for the examiner's opinions must be provided.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims folder was reviewed.  All indicated tests must be performed, and all findings reported in detail.  

3.  Ensure that the information and opinions provided by the examiners satisfy the criteria above and, if not, return the reports as insufficient.  Then readjudicate the Veteran's claims after ensuring that any other development deemed warranted is complete.  If the benefits sought remain denied, the Veteran should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



